DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 06, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on December 06, 2021 in response to the Office Action mailed on October 06, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran (US 2020/0380490), in view of Kapur et al. (US 2019/0005582, hereinafter Kapur).
With respect to claims 1, 9 and 15 Jayachandran discloses a computer-implemented method for reconfiguring a transaction during network processing (abstract) comprising:
receiving, with at least one processor of a payment gateway and from a merchant system, at least one transaction request comprising transaction data (abstract, paragraphs [0043]);
determining, with at least one processor of a payment gateway, based at least partly on the transaction data and/or at least one parameter of a merchant profile associated with the merchant system, a recommended configuration associated with a single-message transaction, the recommended configuration different from the initial configuration (abstract, paragraphs [0037]);
augmenting, with the at least one processor of the payment gateway, the at least one transaction request to include metadata of the incorrect initial configuration associated with a dual-message transaction and the recommended configuration associated with a single-message transaction (paragraphs [0037] – [0038]);
reconfiguring, with the at least one processor of the payment gateway, the at least one transaction request based on the recommended configuration (paragraphs [0037] –[0038]); and
generating, with the at least one processor of the payment gateway, a communication to a transaction processing system configured to cause the transaction processing system to process the at least one transaction request as a single message transaction or based on the recommended configuration (paragraphs [0037] – [0038]).

However, Kapur teaches the feature of transaction request configured in an incorrect initial configuration (paragraphs [0266] and [0272]).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Jayachandran to include the feature of transaction request with incorrect configuration as taught by Kapur in order to optimize transaction processing.
With respect to claims 2, 10 and 16 Kemper discloses wherein determining the recommended configuration is based at least partly on the transaction data and the at least one parameter of the merchant profile (paragraphs [0037] – [0038]).
With respect to claims 3, 11 and 17 Kemper discloses a method, wherein determining the recommended configuration is based at least partly on the transaction data comprising at least one of the following: payment device presence; goods or services description; transaction amount; transaction location; or any combination thereof (paragraph [0043]).
With respect to claims 4, 12 and 18 Kemper discloses a method, wherein determining the recommended configuration is based at least partly on the at least one parameter of the merchant profile comprising at least one of the following: merchant category; transaction reversal history; transaction capture history; or any combination thereof (paragraph [0028]).
With respect to claims 6, 13 and 19 Kemper discloses a method, wherein reconfiguring the at least one transaction request comprises combining transaction authorization data and transaction capture data from the merchant system into a single communication to the transaction processing system (paragraphs [0037] and [0043]).

Response to Arguments
Applicant's arguments filed on December 06, 2021 have been fully considered but are moot in view of new grounds of rejections. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/ROKIB MASUD/Primary Examiner, Art Unit 3687